



exhibitsa03.jpg [exhibitsa03.jpg]
July 26, 2018                            


Personal & Confidential


Mr. Paul E. Langenbahn




Dear Paul,


This Amended Letter Agreement (the “Amendment”) modifies the terms of the May 2,
2018 Letter Agreement between you and NCR (the “May Letter”). NCR Corporation is
referred to below as “NCR” or “the Company.” Except as expressly modified below,
the terms of the May Letter remain enforceable, and except as set out in this
Amendment, to the extent there is any conflict between the terms of this
Amendment and any other written agreement between NCR and you, including the May
Letter, the terms of this Amendment shall control.


I.
Position and Compensation:



Effective July 23, 2018, your new position is Executive Vice President, NCR
Corporation and President, NCR Commerce. The position reports to the Chief
Operating Officer of NCR Corporation and is a Grade 23 position. Except as set
forth in this Amendment, your compensation and Management Incentive Plan
arrangements remain as set forth in the May Letter.


II.
Retention Incentive:



You are also hereby granted a retention incentive totaling $1,000,000, payable
in two independent installments on December 31, 2018 and June 30, 2019 (each an
“Installment Date,” and collectively, the “Installment Dates”) subject to the
conditions set forth in this Paragraph II. The retention incentive shall be
subject to ordinary tax and other withholding. Payment shall be made within
twenty days following each of the Installment Dates, but shall be deemed earned
as of the Installment Date. The December 31, 2018 payout is $400,000.00; the
June 30, 2019 payout is $600,000.00.


This retention incentive is conditioned upon your continued agreement to and
compliance with the restrictive covenants set forth in Section 10 of the
Promotional LTI Equity Award Agreement that you entered into in connection with
the May Letter and your being on NCR’s payroll as of the Installment Date.


III.
Executive Severance Plan Benefits/Guaranteed Treatment Through April 30, 2020:



ACTIVE 234165772v.8

--------------------------------------------------------------------------------

Mr. Paul Langenbahn
July 26, 2018
Page 2








As set out in the May Letter, you will continue to participate in NCR’s
Executive Severance Plan (“ESP”), as may be amended from time to time.


Notwithstanding the foregoing and the May Letter, and without regard to whether
the ESP is modified or terminated, including but not limited to by the Board, in
the event of a qualifying termination under the terms of the ESP at any time
between now and April 30, 2020, you will receive either: (a) the ESP benefits in
effect as of May 2, 2018 or (b) the benefits of any new executive severance
plan, whichever is of highest monetary or financial value.


In the event of a qualifying termination under the terms of the ESP that occurs
at any time after April 30, 2020, you will receive any ESP benefits to which you
may be entitled at that time, provided you remain eligible under its terms; if
the ESP is terminated or otherwise no longer in existence at such time, you will
receive no ESP benefits.


IV.
Adjustment to Succession Good Reason Termination:



By virtue of your appointment to the position described above and the
corresponding changes to your authority and responsibilities, the Company
acknowledges and agrees that an event qualifying as “Succession Good Reason,” as
defined in the May Letter, has occurred and exists. Accordingly, the section of
the May Letter entitled “Special CEO Succession Transition Provision” is amended
as follows:


The clause “to be exercised within ninety (90) days following an event giving
rise to Succession Good Reason as set out below” is hereby deleted and modified
as set forth in this Paragraph IV. Specifically, you are entitled to invoke your
right to resign for Succession Good Reason at any time between now and April 30,
2020 (the “Succession for Good Reason Period”), subject to the other provisions
of this Amendment and the May Letter.


For avoidance of doubt, you will not be entitled to duplicate or multiple
severance benefits in the event you are eligible for any of (a) the ESP benefits
and/or (b) the guaranteed equivalent of ESP benefits as set out in the preceding
section of this Amendment entitled “Executive Severance Plan Benefits/Guaranteed
Treatment Through April 30, 2020”, and/or (c) the CIC Plan benefits, and (d) the
Succession Good Reason resignation benefits created under the May Letter and
modified by this Amendment; in any applicable termination instance you will be
limited to the benefits of the highest monetary or financial value provided by
any of the referenced plans or their equivalents.


If you are promoted to a position senior to the position set forth above in this
Amendment (such as Chief Operating Officer or Chief Executive Officer), with
accordingly materially greater responsibilities and compensation, the Succession
Good Reason Period shall terminate three (3) calendar days after NCR provides
written notice of such promotion and termination of such Succession for Good
Reason Period.


V.
General





ACTIVE 234165772v.8

--------------------------------------------------------------------------------

Mr. Paul Langenbahn
July 26, 2018
Page 3








1.Release. To receive any severance benefits from NCR, whether under the May
Letter or this Amendment, you must execute a general release of all claims in a
form acceptable to NCR, which shall be no less favorable to you than the form
attached as Exhibit B to the CIC Severance Plan.


2.Disputes. The governing law and dispute resolution provisions of the May
Letter remain unchanged and apply to this Amendment.


3.Merger Clause. This Amendment supersedes any prior oral or written
communication concerning the subject matter addressed in it. Except as set out
in this Amendment, to the extent there is any conflict between the terms of this
Amendment and any other written agreement between NCR and you, including the May
Letter, the terms of this Amendment shall control. For avoidance of doubt, none
of the other agreements or plans referenced in this Amendment (such as the MIP,
CIC Plan, ESP, LTI Plan) or the May Letter are modified, changed or amended,
except as expressly set forth herein. References in the May Letter to equity
award agreements, and incorporation of terms, shall be deemed to include the
Promotional LTI Equity Award Agreement that you entered into in connection with
the May Letter.


4.Employment. This Amendment is not to be construed or interpreted to contain
any guarantee of continued employment or employment for a specific term. Your
employment relationship with NCR is one of employment at will. This means either
you or NCR has the right to discontinue the employment relationship with or
without cause at any time and for any reason.




ACTIVE 234165772v.8

--------------------------------------------------------------------------------

Mr. Paul Langenbahn
July 26, 2018
Page 4










Sincerely,


NCR Corporation




By: /s/Michael D. Hayford


Name: Michael D. Hayford


Date: July 26, 2018


I agree to the above and foregoing Amendment:




/s/ Paul E. Langenbahn
Paul E. Langenbahn


July 26, 2018
Date




ACTIVE 234165772v.8